UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: Preliminary information statement Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) XDefinitive information statement SMALL CAP STRATEGIES, INC. (NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Payment of Filing Fee (Check the appropriate box): XNo fee required. Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: SMALL CAP STRATEGIES, INC. 3, SUITE D #146 LAS VEGAS, NEVADA 89103 (702) 943-0330 NOTICE OF ACTION TO BE TAKEN PURSUANT TO THE WRITTEN CONSENT OF MAJORITY STOCKHOLDERS IN LIEU OF A SPECIAL MEETING OF THE STOCKHOLDERS To Our Stockholders: NOTICE IS HEREBY GIVEN to inform the holders of record of shares of our common stock, that on July 20, 2010 our board of directors and stockholders holding a majority of our voting shares authorized the following actions: ACTION 1: The amendment of our Articles of Incorporation to change our corporate name to Bay Street Capital, Inc. (the “Name Change”) ACTION 2: The implementation of a reverse stock split of our common stock issued and outstanding as of the Record Date on the basis of one (1) post-split share for every fifty (50) pre-split shares (the “Reverse Stock Split”) ACTION 3: The adoption of Executive Compensation Plan (the “Compensation Plan”) WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY There were 1,407,770 shares of our common stock issued and outstanding at the close of business on July 20, 2010.Each share of our common stock is entitled to one vote in connection with the matters described above. Prior to the mailing of this Information Statement, one of our shareholders who represents a majority of our outstanding voting shares, signed written consents approving the Name Change, Reverse Stock Split and Compensation Plan.As a result, the actions have been approved and neither a meeting of our stockholders nor additional written consents are necessary. Action 1 will become effective approximately twenty days following the date of the mailing of this information statement to Company Shareholders and subject to the effectiveness of the filing of an Amendment to the Company’s Articles of Incorporation with the Nevada Secretary of State. Action 2 will become effective approximately twenty days following the date of the mailing of this information statement to Company Shareholders and subject to FINRA approval. Action 3 will become effective approximately twenty days following the date of the mailing of this information statement to Company Shareholders. The Company will bear the expenses relating to this information statement, including expenses in connection with preparing and mailing this information statement and all documents that now accompany or may in the future supplement it. Only one information statement is being delivered to multiple shareholders sharing an address, unless the Company has received contrary instructions from one or more of the shareholders. The Company will undertake to deliver promptly upon written or oral request a separate copy of the information statement to a shareholder at a shared address to which a single copy of the information statement was delivered. You may make a written or oral request by sending a written notification to the Company's principal executive offices stating your name, your shared address and the address to which the Company should direct the additional copy of the information statement or by calling the Company's principal executive offices. If multiple shareholders sharing an address have received one copy of this information statement and would prefer the Company mail each shareholder a separate copy of future mailings, you may send notification to or call the Company's principal executive offices. Additionally, if current shareholders with a shared address received multiple copies of this information statement and would prefer us to mail one copy of future mailings to shareholders at the shared address, notification of that request may also be made by mail or telephone call to the Company's principal executive offices. A copy of this information statement can be viewed and downloaded by going to our website WWW.BAYSTREETCAPITAL.COM.This information is also available for review on the SEC’s website, www.sec.gov. The information statement is being provided to you for informational purposes only. Your vote is not required to approve the actions described above. This information statement does not relate to an annual meeting or special meeting in lieu of an annual meeting. You are not being asked to send a proxy and you are requested not to send one. The approximate mailing date of this information statement is August 11, 2010. We appreciate your continued interest in Small Cap Strategies, Inc. Very truly yours, /s/Bryce Knight Bryce Knight President, Chief Executive Officer and Chairman of the Board INFORMATION STATEMENT SMALL CAP STRATEGIES, INC. 3, SUITE D #146 LAS VEGAS, NEVADA 89103 ACTION 1: THE AMENDMENT OF THE COMPANY’S ARTICLES OF INCORPORATION TO CHANGE OUR NAME TO BAY STREET CAPITAL, INC. As approved unanimously by the board of directors and by majority shareholder consent on July 20, 2010, the Company’s management is authorized to file an Amendment to the Company’s Articles of Incorporation, as amended, with the Nevada Secretary of State to change the name of the Company to Bay Street Capital, Inc. The board of directors believes the name change would be in the best interest of the Company as the new name better reflects the new identity and strategy of the Company. There is no need for stockholders to exchange their current Common Stock certificates for Bay Street Capital stock certificates once the name change becomes effective. However, should you nevertheless wish to exchange your Company Common Stock certificates for certificates reflecting the new name, Bay Street Capital, you are free to do so and should contact the Company’s transfer agent, Securities Transfer Corp., to make such arrangements.Securities Transfer Corp. can be contacted by phone at 469-633-0101 or you can visit their website, www.stctransfer.com for additional information. Upon effectiveness of the name change, the Company’s Common Stock will also carry a new CUSIP number. Until approval of the name change by FINRA and issuance by FINRA of the Company’s new ticker symbol following the filing of the Amendment to the Articles of Incorporation with the Nevada Secretary of State, the Company’s Common Stock will continue to trade on the OTCBB under its current ticker symbol “SMCA.” ACTION 2: REVERSE SPLIT OF THE COMPANY’S COMMON STOCK ISSUED AND OUTSTANDING As approved unanimously by the board of directors and by majority shareholder consent on July 20, 2010, the Company’s management is authorized and directed to implement a pro-rata reverse split of our Common Stock, by which each fifty (50) shares would become one (1) share.Fractional shares will be rounded up to the next whole share. The effective date of the reverse split will be approximately twenty days following the date of the mailing of this Information Statement and subject to FINRA approval. Vote Required Adoption of the Reverse Stock Split requires approval by holders of at least a majority of the outstanding shares of the Company’s common stock who are present, or represented, and entitled to vote thereon, at a special or annual meeting of stockholders.The Nevada Revised Statutes provides that the written consent of stockholders holding at least a majority of the voting power may be substituted for such a special or annual meeting. Our board of directors fixed the close of business on July 20, 2010 as the record date for determining the stockholders entitled to notice of the above described actions. Dissenters’ Right of Appraisal No action will be taken in connection with the proposed corporate actions by our board of directors or the voting stockholders for which the Nevada Revised Statutes, our Articles of Incorporation or the Company’s bylaws provide a right of a stockholder to dissent and obtain appraisal of or payment for such stockholder’s shares. Reasons for Reverse Stock Split We believe the recent per share price of our common stock has had a negative effect on the marketability of the existing shares, and impairs the potential ability of the Company to raise capital by issuing new shares due to the low price. Effect of the Reverse Stock Split The Reverse Stock Split will not affect the registration of our common stock under the Securities Exchange Act of 1934, as amended, nor will it change our periodic reporting and other obligations thereunder. The number of stockholders of record will not be affected by the Reverse Stock Split. The authorized number of shares of our common stock and the par value of our common stock under our Articles of Incorporation will remain the same following the effective time of the Reverse Stock Split. The number of shares of our common stock issued and outstanding on the Record Date will be reduced following the Effective Date of the Reverse Stock Split in accordance with the following formula: every fifty (50) shares of our common stock owned by a stockholder will automatically be changed into and become one new share of our common stock.Any shares issued and outstanding after the Effective Date would be unaffected. As described below, all fractional share amounts resulting from the Reverse Stock Split will be rounded up to the next whole share in lieu of issuing any fractional share. We currently have no intention of going private, and this proposed Reverse Stock Split is not intended to be a first step in a going private transaction and will not have the effect of a going private transaction covered by Rule 13e-3 of the Exchange Act. Moreover, the Reverse Stock Split does not increase the risk of us becoming a private company in the future.We will continue to be subject to the periodic reporting requirements of the Securities Exchange Act of 1934 following the Reverse Stock Split of our common stock. The number of authorized but unissued shares of our common stock effectively will be increased significantly by the Reverse Stock Split of our common stock described below. The Reverse Stock Split will have the effect of decreasing the number of our outstanding shares of our common stock. The issuance in the future of such additional authorized shares may have the effect of diluting the earnings per share and book value per share, as well as the stock ownership and voting rights, of the currently outstanding shares of our common stock. The effective increase in the number of authorized but unissued shares of our common stock may be construed as having an anti-takeover effect by permitting the issuance of shares to purchasers who might oppose a hostile takeover bid or oppose any efforts to amend or repeal certain provisions of our articles of incorporation or bylaws.Such a use of these additional authorized shares could render more difficult, or discourage, an attempt to acquire control of the Company through a transaction opposed by our board of directors.At this time, our board of directors does not have plans to issue any common shares resulting from the effective increase in our authorized but unissued shares created by the Reverse Stock Split. There is no assurance that any effect of the price of our stock will result, or that the market price for our common stock, immediately or shortly after the proposed changes, if approved, will rise, or that any rise which may occur will be sustained. Market conditions obey their own changes in investor attitudes and external conditions. We are proposing the steps we deem the best calculation to meet the market attractively, however we cannot control the markets reaction. The reverse stock split may leave certain stockholders with one or more "odd lots" of new common stock, i.e., stock in amounts of less than 10 shares. These odd lots may be more difficult to sell or require greater transaction cost per share to sell than shares in even multiples of 10. There are frequently situations where transaction costs for odd lots in penny stocks exceed the net proceeds realized from a sale of the odd lot, effectively rendering the odd lot valueless to the holder. TABLE SHOWING EFFECT OF 1 FOR 50 REVERSE SPLIT Shares Pre-Reverse Shares Post-Reverse Shares Pre-Reverse Shares Post-Reverse 2 40 3 4 5 6 7 8 9 10 Federal Income Tax Consequences We will not recognize any gain or loss as a result of the Reverse Stock Split. The following description of the material federal income tax consequences of the Reverse Stock Split to our stockholders is based on the Internal Revenue Code of 1986, as amended, applicable Treasury Regulations promulgated thereunder, judicial authority and current administrative rulings and practices as in effect on the date of this information statement. Changes to the laws could alter the tax consequences described below, possibly with retroactive effect. We have not sought and will not seek an opinion of counsel or a ruling from the Internal Revenue Service regarding the federal income tax consequences of the Reverse Stock Split. This discussion is for general information only and does not discuss the tax consequences that may apply to special classes of taxpayers (e.g., non-residents of the United States, broker/dealers or insurance companies). The state and local tax consequences of the Reverse Stock Split may vary significantly as to each stockholder, depending upon the jurisdiction in which such stockholder resides. You are urged to consult your own tax advisors to determine the particular consequences to you. We believe that the likely federal income tax effects of the Reverse Stock Split will be that a stockholder who receives a reduced number of shares of our common stock will not recognize gain or loss. With respect to a Reverse Stock Split, such a stockholder’s basis in the reduced number of shares of our common stock will equal the stockholder’s basis in its old shares of our common stock. The holding period of the post-effective Reverse Stock Split shares received will include the holding period of the pre-effective Reverse Stock Split shares exchanged. Future Dilutive Transactions It is emphasized that management of the Company may effect transactions having a potentially adverse impact upon the Company's stockholders pursuant to the authority and discretion of the Company's management to complete share issuances without submitting any proposal to the stockholders for their consideration. Holders of the Company's securities should not anticipate that the Company necessarily will furnish such holders with any documentation concerning the proposed issuance prior to any share issuances. Determinations involving share issuances are in the discretion and business judgment of the management in their exercise of fiduciary responsibility, but require a determination by the Board that the shares are being issued for fair and adequate consideration. The issuance of additional shares in future transactions will allow the following types of actions or events to occur without the current stockholders being able to effectively prevent such actions or events: 1.
